 In theMatter of ROHR AIRCRAFT CORPORATIONandUNITED AIRCRAFTWELDERS OFAMERICA, UNAFFILIATEDIn the Matter ofROHR AIRCRAFT CORPORATIONandINTERNATIONALASSOCIATIONOF MACHINISTSCases Nos. R-0601 and R-.602,-Decided August 14, 1941Jurisdiction:aircraft manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition; union whose unit contentions not upheldand who has shown no substantial interest in unit found appropriate andhas not requested participation in election, excluded from ballot; electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, includingwelders, shop clerks, timekeepers, and expediters, butexcluding lead men and supervisory employees with power to hireand fire.Practice and Procedure:separate unit for weldersheldnot appropriate; petitionalleging such unit dismissed.Mr. Fred H. Rohr,of San Diego, Calif., andMr. E. P. Campbell,of Chula Vista, Calif., for the Company.Mr.Walter S. Binns,of Santa Monica, Calif., andMr. JimiineGoss,of Los Angeles, Calif., for the United.Mr. C. L. Bentley,of San Diego, Calif., for the I. A. M.Mr. John H. Murphy, Mr. Hugh A. Sanders,andMr. Irvin J.Kahn,of San Diego, Calif., for the Association.Mr. James Dickerson,of San Diego, Calif., andGallagher andWirin, by Mr. Victor Kaplan,of Los Angeles, Calif., for the C. I. O.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENTOF THE CASEOn April 1, 1941, United AircraftWelders ofAmerica,Unaffili-ated,herein calledthe United,and onApril 10, 1941,InternationalAssociationofMachinists,herein called the I.A. M., filed with the34 N L.R. B., No 39.266 ROHR AIRCRAFT CORPORATION267Regional Director for the Twenty-first Region (Los Angeles, Cali-fornia) petitions alleging that a question affecting commerce hadarisen concerning the representation of employees of Rohr AircraftCorporation, Chula Vista, California, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On May 17, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, and Section 10 (c) (2), of National LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing on due notice,and further ordered that the cases be consolidated.On May 19, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, theI.A.M., and Rohr Employees Association, herein called the Asso-ciation, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing was heldon May 27, 1941, at San Diego, California, before Richard A. Perkins,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the United, the I. A. M., and the Association were rep-resented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examinewitnesses, and tointroduce evidence bearing on the issues was afforded all parties.Atthe opening of the hearing, United Automobile Workers of America,Aircraft Division, C. I. 0., herein called the C. I. 0., another labororganization claiming to represent employees directly affected by theinvestigation, appeared by counsel and moved to dismiss the petitionfiled by the I. A. M. on the grounds (1) that the C. I. O. was not servedwith notice of hearing' and (2) that charges against the Companyinvolving employees in the unit claimed by the I. A. M. were then pend-ing before the Board.2The Trial Examiner denied the motion.3The Trial Examiner granted a motion by the Association to intervenein this proceeding. , During the course of the hearing, the Trial Ex-aminer made other rulings on motions and on objections to the ad-The record shows that pi for to the hearing the C 1. O. failed, at the request of theRegional Director,to submit proof of its membership among employees of the Company2On April 18, 1941, the C I 0 filed charges against the Company. On May 8, 1941,the Regional Diiector informed the C. I 0 that a complaint would not be issued uponsaid charges.On July 29, 1941,the Board sustained the Regional Director's action inrefusing to issue a complaint.On May 10, 1941, the C I 0 filed other charges against the Company which were with-drawn by theC I 0 on July 31, 1941.1 After denial of its motion,the C.IO. elected not to submit evidence of its allegedrepresentation and stated that it would not participate further in the hearing 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDmission of evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.The United and the I. A. M. filed briefs with the Board which ithas considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRohr Aircraft Corporation, organized in August 1940, is engagedin the production of airplane parts and assemblies at- a plant in ChulaVista, California.The Company obtains its raw materials from twoother California aircraft companies, Consolidated Aircraft Corpora-tion and Lockheed Aircraft Corporation, and sells all its finishedproducts to these two companies 4 which, according to a stipulationof the parties, are engaged in commerce within the meaning of theAct.The Company stated that it does not object to the Board's juris-diction in this proceeding.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Aircraft Welders of America, is anunaffiliated labor organization,, admitting to membership all workersof the aircraft industry employed as gas welders, electric arc welders,electricwelders, gas burners, gas cutters, apprentice welders, andhelpers.International Association of Machinists is a labor organization affili-ated with the American Federation of Labor, admitting to membership.employees of the Company.Rohr Employees Association is an unaffiliated labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn February 1941, the United, claiming to represent a majorityof the Company's welders, requested the Compay to recognize it as theexclusive representative for these employees.The Company refusedthis request, challenging the United's claim of majority representation.A report prepared by the Regional Director shows that the Unitedrepresents a substantial number of employees in the unit alleged inits petition to be appropriate and that the I. A. M. and the Association,*The Company's operations dovetail with the operations of the Consolidated and Lock-heed companies.During the period between August 1940 and March 1941, these com-panies received products manufactured by the Company valued at approximately $500.000.9 ROHR AIRCRAFT CORPORATION269respectively, represent a substantial number of employees in the unithereinafter found to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. TIIE APPROPRIATE UNITIn its petition the United alleges that the following employees ofthe Company constitute a unit appropriate for the purpose ofcollec-tive bargaining : oxy-acetylene, oxy-hydrogen, and electric-arc weld-ers,gas-flamecutters,burners,welders' helpers, and apprenticewelders, but excluding electric-spot welders, all foremen, and super-visors with authority to hire or discharge.The I. A. M. urges dis-missalof the United's petition, contending that the welders shouldbe included in the plant-wide unit set forth in its petition.°At thehearing the Association and the Company made no contention con-cerning the question of a separate unit for welders.However, theI.A. M. and the Association stipulated that, aside from the questionof the inclusion of the welders, all production and maintenance em-ployees of the - Company, including shop clerks,timekeepers, andexpediters, but excluding lead men, and supervisory employees withthe power to hire and discharge, constitute an appropriate unit.The Company employs approximately 740 persons, 11 of whom areemployed in the welding department.These latter employees arestudent welders who are being trained by the Company and havehad no previous welding experience in the aircraft industry.Therecord shows that only about 1 per cent of the Company's total pro-5The Regional Director's report shows that in support of its claim for a unit restrictedtowelders,the United submittedapplication cards signed by 6 employees whose namesappearon the Company's pay roll of April 8, 1941 ; andthat in support of their claim fora plant-wide unit, the I A. M. submitted 214 applicationcards signed by employees whosenames appearon the above-named pay roll, and the Associationsubmitted 15 petitionssigned by 266 employees whose names likewise appear on the above pay roll.There are11 employees in the unitclaimed by the Unitedand approximately 700 employees in theplant-wide unit hereinafterfound to beappropriate.°Although the I. A.M's petition included only production employees in the unit,duringthe hearing it agreed to include also maintenance employees. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDduction operations consist of. welding work.Most of the parts onwhich welding is required are manufactured by and purchased fromother manufacturers.The Company does not contemplate any ex-pansion of its welding department.There is no history of collectivebargaining among the Company's employees.Under all the cir-cumstances, we find that a separate unit for welders of the Companyisnot appropriate for the purposes of collective bargaining and,accordingly, we shall dismiss the United's petition.'We find that the production and maintenance employees of theCompany, including welders, shop clerks, timekeepers, and expediters,but excluding lead men, and supervisory employees with the powerto hire and discharge, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.Inasmuch as the United has shown nosubstantial interest in the unit heretofore found appropriate and hasnot requested to participate in the election to be held among em-ployees in such unit, we shall not place the United's name on theballot.The I. A. M. requests that the pay roll of May 15 be usedto determine eligibility for participation in the election.We see noreason to depart from our usual practice in this regard.Accordingly,we shall direct that an election be held among all employees in theappropriate unit who were employed by the Company during thepay-roll period last preceding the date of this Direction, subject tosuch limitations and additions as are set forth in the Direction, todetermine whether they desire to be represented by the I. A. M., orby the Association, or by neither.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:,CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Rohr Aircraft Corporation, Chula Vista,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.° Cf.Matter of Vega Airplane CompanyandUnited Aircraft Welders of America (Un-afftiltated),32 N. L. R. B. 1110. ROHR AIRCRAFT CORPORATION2712.The production and maintenance employees of the Company, in-cluding welders, shop clerks, timekeepers, and expediters, but exclud-ing lead men, and supervisory employees with the power to hire anddischarge, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rulesand Regulations-Series 2, asamended, it -isherebyDuu;cTEm that,as part ofthe investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Rohr Aircraft Corporation, Chula Vista, California, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-firstRegion,acting in this matter as agent'for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations,amongall production and maintenance employeeswho were employed by the said Company during the pay-roll periodlastpreceding the date of this Direction, including welders, shopclerks, timekeepers, expediters, employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding lead men, supervisory employees with thepower to hire and discharge, and employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by International Association of Machinists, or by RohrEmployees Association, for the purposes of collective bargaining, orby neither.ORDEROn the basis of the foregoing findings of fact and conclusions oflaw, the National Labor Relations Board orders that the petitionfor investigation and certification filedby United Aircraft Weldersof America,unaffiliated,be, and it hereby is, dismissed.Mx: EDWIN S.SMrrH took no part in the consideration of the aboveDecision,Direction of Election, and Order.